Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that the groups do not lack unity of invention because the special technical feature is not taught in the art.  This is not found persuasive because the special technical feature was obvious in view of Lee et al. (US Patent 9,309,515), Kim et al. (Nucleic Acid Therapeutics 2011 cited on IDS filed 10/25/2019) and Moosavian et al. (Development of RNA aptamers as molecular probes for HER2(+) breast cancer study using cell-SELEX. Iran J Basic Med Sci. 2015;18(6):576-586) discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Application
	Claims 1, 2, and 6-16 are pending.  Claims 1, 2 and 6-9 are currently under examination.  Claims10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.




Information Disclosure Statement
	The submission of the Information Disclosure Statements on 10/25/2019, 02/04/2020 and 02/09/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 9,309,515), Kim et al. (Nucleic Acid Therapeutics 2011 cited on IDS filed 10/25/2019), Moosavian et al. (Development of RNA aptamers as molecular probes for HER2(+) breast cancer study using cell-SELEX. Iran J Basic Med Sci. 2015;18(6):576-586 IDS filed 10/25/2019) and Zhu et al. (Bioconjugate Chemistry 2017 IDS filed 10/25/2019).
The claims are drawn to a composition for imaging a tumorous disease region, which includes HER2-specific ERBB2 aptamer, the composition comprising: a labeled hybridized aptamer comprising an aptamer represented as formula 1 hybridized with a labeled-ODN represented as formula 2: R-[ERBB2 aptamer]-ODN-X [Formula 1] where R is H, cholesterol or polyethylene glycol (PEG); ODN is oligodeoxynucleotide; and X is H, idT (inverted deoxythymidine), LNA (locked nucleic acid), 2'-methoxy nucleotide, 2'-amino nucleotide, or 2'F-nucleotide; cODN-Y [Formula 2] where cODN is complementary oligodeoxynucleotide of ODN; and Y is fluorescent dye or linker-radioisotope.
For purposed of applying prior art, the claims can be interpreted such that the cODN can be the complementary stem of a hairpin aptamer and the DNA sequence of claim 2 can be any part of the hairpin aptamer such as the 5’ or 3’ end.
Lee et al. (US Patent 9,309,515) teach a HER2-specific ERBB2 aptamers that can be used for screening for cancer (see column 3). Lee et al. teach the aptamer can be modified and comprise idT (inverted deoxythymidine) at the end (see columns 3 and 4). Lee et al. teach a sequence described as the 5’ end of an ERBB2 aptamer having SEQ ID No. 40 which comprises instant SEQ ID No. 36 of claim 2. Lee et al. teach the aptamer can be labeled at the end with fluorescent or radioactive material (see column 7).  Lee et al. teach preparation of the aptamers which includes a step to form their secondary structure (see Example 3).

Moosavian et al., similar to Kim et al., teach making aptamers specific for ERBB2 and found that aptamers with complementary regions in a hairpin structure had more affinity for their targets (see pages 582-584). Moosavian et al. further teach labeling said aptamers with a fluorescent dye Cy5 (see page 580).
Zhu et al. teach is well known in the art that aptamers can be labeled using radioisotopes, such as 18F, for detection in imaging assays (see at least page 1072). 
It would have been obvious to one of skill in the art to make an ERBB2 aptamer with a complementary region in a hairpin structure because as shown in the art, this structure has greater binding affinity for ERBB2.  It would have further been obvious and a design choice to use a fluorescent or radioisotope and attach to the end of the complementary oligonucleotide that forms the hairpin as this oligonucleotide would fold back to make the complementary region.  One of skill in the art would have been motivated and would have been capable of making this aptamer given this structure had increased affinity as was shown in the prior art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

s 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 9,309,515), Park et al. (Biomaterials 100 (2016) 143-151 IDS 02/09/2021).
The claims are drawn to a composition for imaging a tumorous disease region, which includes HER2-specific ERBB2 aptamer, the composition comprising: a labeled hybridized aptamer comprising an aptamer represented as formula 1 hybridized with a labeled-ODN represented as formula 2: R-[ERBB2 aptamer]-ODN-X [Formula 1] where R is H, cholesterol or polyethylene glycol (PEG); ODN is oligodeoxynucleotide; and X is H, idT (inverted deoxythymidine), LNA (locked nucleic acid), 2'-methoxy nucleotide, 2'-amino nucleotide, or 2'F-nucleotide; cODN-Y [Formula 2] where cODN is complementary oligodeoxynucleotide of ODN; and Y is fluorescent dye or linker-radioisotope.
Park et al. teach a hybridization based aptamer labeling using complementary oligonucleotides (cODN) for in vivo imaging of cancer (see pages 143-144).  Park et al. teach the cODN can be labeled with Cy5 or 18 F (see page 144) and the aptamer composition was efficiently detected in tumor tissue (see Figure 4 and 5). Park et al. teach this method demonstrated the aptamer cODN conjugate has a very high hybridization efficiency, can be used in aqueous environment without disrupting the 3D structure or functionality of aptamers and can be universally used with different types of aptamers for diagnostic use. Park et al. further teach the aptamer cODN can be more easily labeled as compared to radiolabeling aptamers which requires multiple steps and different labeling conditions (see page 144).

It would be obvious to one of skill in the art to use the aptamer cODN platform taught by Park et al. to make a HER2-specific ERBB2 aptamers for use in imaging for breast cancer.  It would have been obvious to try imaging for breast cancer using the more efficient aptamer cODN platform to improve the composition for imaging.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would 
A person of ordinary skill in the art has good reason to pursue the methods of Park et al. given Park et al. teach the advantages of a very high hybridization efficiency, said aptamer cODN can be used in aqueous environment without disrupting the 3D structure or functionality of aptamers and can be universally used with different types of aptamers for diagnostic use and can be more easily labeled as compared to radiolabeling aptamers which requires multiple steps and different labeling conditions.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635